Kane, J. P.
Cross appeals from an order of the Supreme Court at Special Term (Cholakis, J.), entered March 5, 1985 in Albany County, which partially granted plaintiffs motion for a protective order.
Upon review of the record, we conclude that Special Term’s decision on the merits of plaintiffs motion for protective order should not be disturbed. We, however, reverse that portion of the order which directed defendant to pay "counsel fees of the attorneys for the plaintiff’. Plaintiff did not request such relief and we find no basis for such an award.
Order modified, on the law and the facts, without costs, by reversing so much thereof as ordered defendant to pay plajptiffs counsel fees, and, as so modified, affirmed. Kane, J. Main, Weiss, Yesawich, Jr., and Harvey, JJ., concur.